Order of the Surrogate’s Court of Orange County, granting the application of Jacob Raphael, attorney, under section 231-a of the Surrogate’s Court Act, to fix his fee and expenses, directing that his compensation be fixed at the sum of $250 and his disbursements at the sum of twenty dollars, and further directing payment by the administratrix of the aggregate sum of $270 in full of all his claims for services rendered in connection with the estate of the decedent, affirmed, with ten dollars costs and disbursements to respondent, payable out of the estate. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.